                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

TABOH MOPECHA,
    Plaintiff,

         v.                                       Civil Action No. 1:18‐cv‐10518‐IT

PANERA BREAD CO., et al.,
    Defendants.

                                     ORDER OF DISMISSAL
TALWANI, D.J.

         On February 25, 2019, this court issued an Order to Show Cause [#11], instructing

Plaintiff, within 14 days of the order, to either file a proof of service or provide good

cause as to why service has not been made. To date, Plaintiff has not responded to this

order.

         Accordingly, pursuant Federal Rule of Civil Procedure 41(a)(2), this case is

dismissed without prejudice for failure to prosecute.

IT IS SO ORDERED.

Dated: June 12, 2019                              /s/ Indira Talwani
                                                  United States District Judge
